Case 1:18-cv-03734-DLI-VMS Document 60 Filed 02/26/21 Page 1 of 2 PageID #: 259




  :




 -----Original Message-----
 From: sTEVEN nATALE <sbaker850@aol.com>
 Sent: Friday, February 26, 2021 12:24 PM
 To: NYED_Scanlon Chambers; KGldbrg@aol.com
 Subject:

 CAUTION - EXTERNAL:


 BELLEVUE!!!
  Good morning judge scanlon!!! As always I hope u r well and everyone in your life and on this earth are healthy and
 most of all happy! Just remember underneath the darkest cloud, THE SUN ALWAYS SHINES! :) Your honor I
 must reaply to plaintiffs council on his diatribe of insanity! Hence the opening subject line BELLEVUE! And believe
 me I’ve been on the psych ward enough to know what insanity is!
 Your honor as I have stated council has not provided me with one single discovery request! Only documents that I
 provided him with he gave me back. He has no witness list so has not updated anything!!
  Your honor it is not my buss anymore, the Corp was closed and the landlord leased to whom ever he freely pleases!
 And i don’t think I should be the one to find out the new Corp ,the new lease and the new tenant! Let him put the
 foot work to find these things out! No ? Unless u tell me otherwise I guess? But I will be reluctant. Not that I have
 anything to hide but that I’ve done enough to assist council in his case. Should I win it for him to? Like I did the
 other one?
 The process server as I stated and provided witness for ! Came in the store and VERBALLY ABUSIVE TO MY.
 DAUGHTER!! He’s lying when he states I was there when I was not!! And he threw the paper he was to serve on
 the floor!!! As I provided the court with three affidavits!!! LOWLIFE THAT HE IS!
 As I already stated your honer the Corp is closed and as council already knows the state has sign off on it and that
 will probably take a year or more with covid!
 There was no buss transfer here! I walked away! And is it my responsibility to find the landlord for him either!!
 Is it ?
 Again he mentioned my brother Matt! I have provided council with his address and both phone numbers! Why does
 he keep harassing me about my poor sweet wonderful angel from heaven brother that he most certainly is?
 I think council is loosing it your honor. You know ? Upstairs, in the head. After all I’m practically a shrink myself
 with all my experience!
 Your honor again I am not providing council with any unemployment documents for it is the only income I have!
 Ofcourse unless u say other wise.
 I do agree that maybe we should have a phone conference your honer. But we are just going round and round in
 circles here judge! AND IT IS NOT I WHO IS WASTING YOUR COURTS TIME!! AND THE TIME OF YOUR
 COURT!
 When will this end your honor? I He has nothing!
 Again he only won in state court because I didn’t show up once I think? But I never received one document from
Case 1:18-cv-03734-DLI-VMS Document 60 Filed 02/26/21 Page 2 of 2 PageID #: 260


 that court house! I did not get one phone call answered or called me back over at that disgusting court house! I
 didn’t show up and she just hands him 3/4 million dollar judgment! With our being able to cross examine the
 plaintiff! With out being able to bring my witnesses forward! Disgusting! That’s how and attorney wins cases? Is
 there any pride in it other then being a greedy lowlife! I will fight that judgment to the bitter end your honor!! And
 it’s already many months old and he has not received a dime! He has not put a lean on anything! He has not
 garnished a single penny in wages ! Because I don’t have any of it! Nothing ! Zero! Zilch! Not a dime!
 No matter what happens he will be the only looser here. Wich I’m sure he must be used to anyway!
 And I will always shine in under the sun even if it is covered with the blackest of black clouds!!!
 God bless u judge!
 I’m really sorry about all of this.
 And you have a blessed day your honor.
 Thank you so much.


 Sent from my iPhone
 CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
 attachments or clicking on links.
